



Exhibit 10.1


FIRST AMENDMENT TO LEASE
(Relocation and Expansion)
This FIRST AMENDMENT TO LEASE ("First Amendment") is made and entered into as of
May 2, 2018 (the "Effective Date"), by and between HCP OYSTER POINT III LLC, a
Delaware limited liability company ("Landlord"), and DENALI THERAPEUTICS INC., a
Delaware corporation ("Tenant").
R E C I T A L S :
A.    Landlord and Tenant are parties to that certain Lease dated September 24,
2015 (the "Lease") whereby Tenant currently leases premises (the "Original
Premises") containing approximately 38,109 rentable square feet of space ("RSF")
on the 2nd floor of the building located at 151 Oyster Point Boulevard, South
San Francisco, California (the "151 Building"), which Building is located in
that certain office project currently known as "The Cove at Oyster Point" (the
"Project").
B.    Landlord and Tenant desire to substitute the Original Premises with
approximately 148,020 RSF (the "Substitute Premises") consisting of all of the
rentable area in the 4-story building located at 161 Oyster Point Boulevard in
the Project (the "161 Building"), as set forth on Exhibit A attached hereto, and
to make other modifications to the Lease on the terms and conditions set forth
in this First Amendment.
A G R E E M E N T :
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1.Capitalized Terms. All capitalized terms when used herein shall have the same
meaning as is given such terms in the Lease unless expressly superseded by the
terms of this First Amendment.
2.    Modification of Premises.
2.1.    Substitute Premises Commencement Date. Effective as of the date (the
“Substitute Premises Commencement Date”) which is the later to occur of (i) the
date upon which the Substitute Premises are "Ready for Occupancy" as defined in
Section 3(a) of the Tenant Work Letter attached hereto as Exhibit B, and
(ii) February 1, 2019, (a) subject to the terms of Section 3, below, the Lease
shall terminate and be of no further force or effect with respect to the
Original Premises, and (b) Tenant shall lease from Landlord and Landlord shall
lease to Tenant the Substitute Premises on the terms and conditions set forth in
the Lease, as amended by this First Amendment. Consequently, effective upon the
Substitute Premises Commencement Date, the Substitute Premises shall be
substituted under the Lease for the Original Premises and all references in the
Lease, as hereby amended, to the “Premises” shall mean and refer to the
Substitute Premises, all references




 
 
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]
 
 

--------------------------------------------------------------------------------




to the Lease Commencement Date, as to the Substitute Premises, shall mean the
Substitute Premises Commencement Date, and all references to the "Building"
shall mean and refer to the 161 Building (which is designated as "B6" on the
Project Site Plan attached to the Lease as Exhibit A), except the references to
"Building" in the last sentence of Section 1.1.1, which shall mean the Building
located at 151 Oyster Point. In addition, Tenant’s termination rights under
Sections 11 and 13 of the Lease shall apply with respect to the Substitute
Premises commencing on the Effective Date. Following the construction of the
Substitute Premises, Landlord shall have the measurement rights as set forth in
Section 1.2 of the Lease.
2.2.    Early Occupancy. To the extent a portion of the Substitute Premises is
Ready for Occupancy prior to the Substitute Premises Commencement Date, provided
such occupancy will not delay Landlord’s completion of the Tenant Improvements
and Landlord’s Work in the remainder of the Substitute Premises, Tenant shall
have the right, by delivering written notice to Landlord, to occupy for the
conduct of its business any such portion. Such occupancy shall not accelerate
the Substitute Premises Commencement Date or the Surrender Date and shall be on
and of the terms of this First Amendment, except that Tenant shall only pay Base
Rent on the square footage occupied by Tenant at the Monthly Base Rent Rate per
RSF set forth in Section 6 with respect to months 1-12 of the Substitute
Premises Term and Tenant’s Share shall be based on the square footage actually
occupied by Tenant during such period.
3.    Surrender of Original Premises.
3.1.    Vacation and Surrender. Subject to the terms and conditions set forth in
Section 3.2, Tenant may continue to occupy the Original Premises and undertake
the Decommissioning Process on all of the terms of the Lease (except the
obligation to pay Base Rent, Direct Expenses or Additional TI Allowance Payments
with respect thereto) and hereby agrees to vacate the Original Premises and
surrender and deliver exclusive possession of the Original Premises to Landlord,
within sixty (60) days after the Substitute Premises Commencement Date (the
"Surrender Date") in accordance with the provisions of the Lease and thereafter,
Tenant shall have no further obligations with respect to the Original Premises
(including, without limitation, any further obligation to make the Additional TI
Allowance Payment, which obligation shall end on the Substitute Premises
Commencement Date) except with respect to the period of Tenant’s tenancy prior
to the Surrender Date. If Tenant fails to vacate the Original Premises and
surrender and deliver exclusive possession of the Original Premises to Landlord
on or before the Surrender Date in accordance with the provisions of the Lease,
then (subject to the terms of Section 3.2, below and Section 15.4 of the Lease)
Tenant shall be deemed to be in holdover of the Original Premises and shall be
subject to the terms of Article 16 of the Lease. Subject to Section 3.2, Tenant
shall not be required to restore any improvements or alterations that are in the
Original Premises as of the date hereof, and may surrender the Original Premises
in satisfaction of its surrender obligations under the Lease vacant, broom clean
and otherwise in substantially the same condition as of the date hereof.
Notwithstanding the foregoing, if the Substitute Premises Commencement Date
occurs prior to Landlord’s delivery of the Substitute Premises in the required
condition due to Tenant Delay, at Tenant’s request, the commencement of the
above sixty (60) day period and the Surrender Date shall be delayed by up to one
(1) day for each such day of delay (not to exceed sixty (60) days), and Tenant
may continue to occupy the Original Premises during such interim period on all
of the


 
2
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]




--------------------------------------------------------------------------------




terms of the Lease (including the obligation to pay Base Rent, Direct Expenses
and Additional TI Allowance Payments with respect thereto).
3.2.    Decommissioning. Notwithstanding the foregoing, Landlord acknowledges
that following the Substitute Premises Commencement Date, Tenant will be
required to close or transfer certain permits and licenses and decommission the
Original Premises and to receive written closure from the applicable
governmental agencies as required by applicable laws (the "Decommissioning
Process"). During the Decommissioning Process, Tenant shall have the right to
access the Original Premises as reasonably required to complete such
Decommissioning Process and in accordance with Section 3.1. During the
Decommissioning Process, Tenant shall be required to pay for all utilities
actually used by Tenant in the Original Premises. If the Decommissioning Process
has not been completed by the Surrender Date (the "Outside Decommissioning
Date"), then, subject to the terms of Section 5.3.4.4 of the Lease, during the
period from the Outside Decommissioning Date to the date Tenant completes the
Decommissioning Process, Tenant shall not be considered to be in holdover but
shall be required to pay Base Rent and Tenant's Share of Direct Expenses for the
Original Premises at the rate applicable immediately prior to the Substitute
Premises Commencement Date (prorated as applicable).
3.3.    Representations of Tenant. As of the Effective Date, Tenant represents
and warrants to Landlord that (a) Tenant has not heretofore assigned or sublet
all or any portion of its interest in the Lease or in the Original Premises;
(b) no other person, firm or entity has any right, title or interest in the
Lease or in the Original Premises through Tenant; (c) Tenant has the full right,
legal power and actual authority to enter into this First Amendment and to
terminate Tenant’s lease with respect to the Original Premises without the
consent of any person, firm or entity; and (d) Tenant has the full right, legal
power and actual authority to bind Tenant to the terms and conditions of the
Lease as amended by this First Amendment. Tenant further represents and warrants
to Landlord that as of the Effective Date there are no, and as of the Substitute
Premises Commencement Date there shall not be any, mechanic’s liens or other
liens encumbering all or any portion of the Original Premises, by virtue of any
act on the part of Tenant, its predecessors, contractors, agents, employees,
successors or assigns that was not otherwise approved by Landlord.
Notwithstanding the termination of the Lease with respect to the Original
Premises in accordance with Section 2 of this First Amendment, the
representations and warranties set forth in this Section 3.3 shall survive the
Substitute Premises Commencement Date and Tenant shall be liable to Landlord for
any inaccuracy or any breach thereof.
4.    Condition of Substitute Premises. Landlord shall construct the 161
Building and Substitute Premises in accordance with the terms of the Tenant Work
Letter attached hereto as Exhibit B. Except as provided in the Tenant Work
Letter, Landlord shall not be obligated to provide or pay for any improvement
work or services related to the improvement of the Substitute Premises. Tenant
acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty regarding suitability of the 161 Building, Substitute
Premises or Project for the conduct of Tenant's business. Notwithstanding the
foregoing, the terms of the last two (2) sentences of Section 1.1.1 of the Lease
shall apply with respect to the Substitute Premises.


 
3
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]




--------------------------------------------------------------------------------




4.1.    Late Delivery. The last two (2) sentences of Section 2.1 of the Lease
are hereby deleted and shall be of no applicability to the Substitute Premises.
If Landlord has not delivered possession of the Substitute Premises in the
condition required by Section 4, above, on or before July 1, 2018, then, as
Tenant’s sole remedy for such delay, the date Tenant is otherwise obligated to
commence payment of rent with respect to the Substitute Premises shall be
delayed by one day for each day that the delivery date is delayed beyond such
date. The foregoing date shall be extended to the extent of any delays in
delivery of possession caused by Tenant Delay, as provided in Section 1(j) of
the Tenant Work Letter, war, terrorism, acts of God, natural disaster, civil
unrest, governmental strike or area-wide of industry-wide labor disputes,
inability to obtain services, labor, or materials or reasonable substitutes
therefor, or delays due to utility companies that are not the result of any
action or inaction of Landlord (provided that such delay shall not extend any
such date by more than ninety (90) days).
4.2.    CASp Disclosure. As required by Section 1938(e) of the California Civil
Code, Landlord hereby states as follows:  "A Certified Access Specialist (CASp)
can inspect the subject premises and determine whether the subject premises
comply with all of the applicable construction-related accessibility standards
under state law.  Although state law does not require a CASp inspection of the
subject premises, the commercial property owner or lessor may not prohibit the
lessee or tenant from obtaining a CASp inspection of the subject premises for
the occupancy or potential occupancy of the lessee or tenant, if requested by
the lessee or tenant.  The parties shall mutually agree on the arrangements for
the time and manner of the CASp inspection, the payment of the fee for the CASp
inspection, and the cost of making any repairs necessary to correct violations
of construction-related accessibility standards within the premises."  For
purposes of Section 1938 of the California Civil Code, Landlord hereby discloses
to Tenant, and Tenant hereby acknowledges, that the Project, 161 Building and
Substitute Premises have not undergone inspection by a Certified Access
Specialist (CASp). In furtherance of the foregoing, Landlord and Tenant hereby
agree that any CASp inspection requested by Tenant shall be conducted, at
Tenant's sole cost and expense, by a CASp approved in advance by Landlord. Any
repairs within the Premises required to correct violations of
construction-related accessibility standards shall be made by the appropriate
party as required by the terms of the Lease.
5.    Substitute Premises Term. Landlord and Tenant acknowledge that the Lease
Expiration Date is July 31, 2024, pursuant to the terms of the Lease.
Notwithstanding anything to the contrary set forth in the Lease, the Lease Term
is hereby extended and the Lease Expiration Date shall be updated to be the day
prior to the tenth (10th) anniversary of the Substitute Premises Commencement
Date. The period of time beginning on the Substitute Premises Commencement Date
and ending on the Lease Expiration Date shall be referred to herein as the
“Substitute Premises Term.”


 
4
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]




--------------------------------------------------------------------------------




6.    Base Rent. Prior to the Substitute Premises Commencement Date, Tenant
shall continue to pay Base Rent with respect to the Original Premises in
accordance with the terms of the Lease. Commencing as of the Substitute Premises
Commencement Date, and continuing throughout the Substitute Premises Term, the
Base Rent schedule set forth in Section 4 of the Summary of Basic Lease
Information shall be deleted and Tenant shall pay to Landlord monthly
installments of Base Rent for the Substitute Premises as follows:
Year of 
Substitute Premises Term
 
Annual 
Base Rent
 
Monthly Installment
of Base Rent
 
Monthly Base Rent Rate per RSF
1 (Months 1 – 6)*
 
N/A
 
$381,151.50
 
$5.15
1 (Months 7 – 12)**
 
N/A
 
$665,354.25
 
$5.15
2
 
$9,467,359.20
 
$788,946.60
 
$5.33
3
 
$9,798,805.58
 
$816,567.13
 
$5.5166
4
 
$10,141,619.90
 
$845,134.99
 
$5.7096
5
 
$10,496,690.28
 
$874,724.19
 
$5.9095
6
 
$10,864,016.71
 
$905,334.73
 
$6.1163
7
 
$11,244,309.70
 
$937,025.81
 
$6.3304
8
 
$11,637,746.86
 
$969,812.24
 
$6.5519
9
 
$12,045,038.69
 
$1,003,753.22
 
$6.7812
10
 
$12,466,718.06
 
$1,038,893.17
 
$7.0186
 
 
 
 
 
 
 
*Note: Tenant's obligation to pay Base Rent for the first six (6) months of the
Substitute Premises Term shall be determined as if the Premises contained only
74,010 RSF. Such calculation shall not affect Tenant's right to use the entire
Substitute Premises, and Tenant shall be responsible for 100% of all of Tenant's
other obligations under the Lease).
**Note: Tenant's obligation to pay Base Rent for months seven (7) through twelve
(12) of the Substitute Premises Term shall be determined as if the Premises
contained only 129,195 RSF. Such calculation shall not affect Tenant's right to
use the entire Substitute Premises, and Tenant shall be responsible for 100% of
all of Tenant's other obligations under the Lease.

7.    Tenant's Share of Direct Expenses. Prior to the Substitute Premises
Commencement Date, Tenant shall continue to pay Tenant's Share of Direct
Expenses in connection with the Original Premises in accordance with the terms
of the Lease. Effective as of the Substitute Premises Commencement Date, and
continuing throughout the Substitute Premises Term, Tenant shall instead pay
Tenant's Share of Direct Expenses in connection with the Substitute Premises in


 
5
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]




--------------------------------------------------------------------------------




accordance with the terms of the Lease, provided that with respect to the
Substitute Premises, Tenant's Share shall be equal to 100%.
8.    Letter of Credit. Effective as of the First Amendment Effective Date, the
"L-C Amount" as defined in Section 21.1 of the Lease (which was previously
$450,913.20), shall be increased to equal $1,500,000.00. Within ten (10)
business days after the full execution of this First Amendment, Tenant shall
provide Landlord with either (i) a new L-C in such amended L-C Amount, which new
L-C complies with the requirements of Article 21 of the Lease and Landlord shall
concurrently return the existing L-C, or (ii) provide an amendment to the L-C
currently held by Landlord to increase the amount thereof to such amended L-C
Amount. For the avoidance of doubt, subject to Section 21 hereof, the provisions
of Article 21 of the Lease shall apply, as modified herein, after the First
Amendment Effective Date.
9.    Option Term. Tenant shall continue to have the right to extend the Lease
Term beyond the expiration of the Substitute Premises Term in accordance with
the terms of Section 2.2 of the Lease, provided that the "Option Term" shall be
for a term of ten (10) years (and not five (5) years). All references in
Section 2.2 of the Lease to "five (5) years" shall be amended to be "ten (10)
years", and all references to the Lease Term or expiration of the Lease Term
shall be deemed to refer to the Substitute Premises Term.
10.    Right of First Offer. Tenant shall no longer have a right of first offer
to lease space in the Project, and the terms of Section 1.3 of the Lease are
hereby deleted and of no further force or effect.
11.    New Building Warranty. During the first twelve (12) months of the initial
Substitute Premises Term, Landlord shall perform any repairs or replacement
(outside of regular industry standard maintenance) required to the 161 Building
or any Building Systems (including the roof membrane and Building HVAC system)
at Landlord's sole cost and expense, and not as a part of Operating Expenses,
except to the extent such costs result from the negligence or willful misconduct
of Tenant or Tenant's agents or contractors, all of which costs shall be borne
by Tenant. Costs of routine service and maintenance of the Building Systems
shall be included in Operating Expenses. Notwithstanding anything to the
contrary herein or in the Lease, Landlord shall use commercially reasonable
efforts to utilize any warranties to repair the Building and Building Systems
before seeking to pass through any repair costs to Tenant that could be
considered capital expenditures.
12.    Tenant Right to Perform Maintenance. Tenant shall have the right, by
delivering not less than ninety (90) days prior written notice to Landlord, to
assume the responsibility for the routine maintenance of any of the Building
Systems. If Tenant makes such election, then the Building Systems that Tenant
will be maintaining (the "Tenant Maintenance Items") shall be maintained,
repaired and replaced by Tenant (i) in a commercially reasonable first-class
condition, (ii) in accordance with any applicable manufacturer specifications
relating to any particular component of such Building Systems, and (iii) in
accordance with applicable Laws, all at Tenant's sole cost and expense. Tenant
shall contract with a qualified, experienced professional third party service
companies (a "Service Contract") to perform such maintenance. Tenant shall
regularly, in accordance with commercially reasonable standards, generate and
maintain preventive maintenance records relating to any Tenant Maintenance Items
(“Preventative Maintenance Records”). Tenant


 
6
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]




--------------------------------------------------------------------------------




shall deliver copies of all current Service Contracts and Preventative
Maintenance Records to Landlord on a quarterly basis during any period in which
Tenant is performing such maintenance.
13.    Parking. Commencing on the Substitute Premises Commencement Date, the
number of parking spaces available for Tenant's use shall be increased to 377
unreserved parking spaces. All of the parking spaces located within the podium
parking area of the 161 Building (not less than ten (10) spaces) shall be
reserved parking spaces for Tenant's use.
14.    Generator. The 161 Building will have a "Generator" as provided in
Section 6.5 of the Lease, and the terms of such Section 6.5 shall apply with
respect to the Substitute Premises.
15.    Chemical Storage Room. The 161 Building will have a "Chemical Storage
Room" as provided in Section 6.6 of the Lease, and the terms of such Section 6.6
shall apply with respect to the Substitute Premises.
16.    Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this First Amendment other than CBRE, Inc., representing
Landlord, and Newmark Cornish & Carey representing Tenant (collectively, the
"Brokers"), and that they know of no other real estate broker or agent who is
entitled to a commission in connection with this First Amendment. Each party
agrees to indemnify and defend the other party against and hold the other party
harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments, and costs and expenses (including, without limitation, reasonable
attorneys' fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of the indemnifying party's dealings
with any real estate broker or agent, other than the Brokers occurring by,
through or under the indemnifying party. The terms of this Section shall survive
the expiration or earlier termination of this First Amendment.
17.    Conflict; No Further Modification. In the event of any conflict between
the terms and provisions of the Lease and the terms and provisions of this First
Amendment, the terms and provisions of this First Amendment shall prevail.
Except as specifically set forth in this First Amendment, all of the terms and
provisions of the Lease shall remain unmodified and in full force and effect.
18.    No Deed of Trust. Landlord hereby represents and warrants to Tenant that
the Project is not currently subject to any ground lease, or to the lien of any
mortgage or deed of trust.
19.    Signage. The provisions of Section 23 of the Lease shall apply after the
Substitute Premises Commencement Date to the Substitute Premises and the 161
Building, except that Tenant shall also be entitled, subject to the terms of
Section 23.1, to signage on the 161 Building, including the entry thereof and
multiple building top signs (including on the North and South sides of the 161
Building) in compliance with the Master Project signage program.
20.    Notice Address. After the Substitute Premises Commencement Date, notice
to Tenant shall be sent to the Substitute Premises, Attn: Chief Financial
Officer.


 
7
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]




--------------------------------------------------------------------------------




21.    Construction Period. The provisions of Sections 10.7 and 10.8 of the
Lease shall apply to the Substitute Premises and Landlord's construction of
Landlord's Work as described in Exhibit B, with the "Construction Period" to
mean the period from the Effective Date to the date Landlord completes
construction of Landlord's Work (including any Additional Base Building Items),
and Common Areas, regardless of any Tenant Delay and without regard to the
effect of any provisions of the Lease, as amended by this First Amendment,
pursuant to which the Substitute Premises are deemed Ready for Occupancy in
advance of its actual occurrence.
22.    Permitted Use. After the Substitute Premises Commencement Date, the
Permitted Use shall also include small scale GMP manufacturing.
23.    Hazardous Materials. Tenant may use in the Substitute Premises the
Hazardous Materials listed on the updated Environmental Questionnaire provided
to Landlord in connection with this First Amendment.
24.    Tenant's Property. Tenant's Property, as defined in Section 8.5 of the
Lease, shall also include any audio-visual equipment, including monitors,
installed by Tenant at Tenant's expense.
IN WITNESS WHEREOF, this First Amendment has been executed as of the day and
year first above written.
"LANDLORD"
 
HCP OYSTER POINT III LLC,
a Delaware limited liability company
 
 
 
 
By:
/s/ Scott Bohn  
 
Name:
Scott Bohn
 
Its:
Vice President
 
 
 
"TENANT"
 
DENALI THERAPEUTICS INC.,
a Delaware corporation
 
 
 
 
By:
/s/ Steve Krognes
 
Name:
Steve Krognes
 
Its:
Chief Financial Officer
 
 
 
 
By:
/s/ Steve Krognes
 
Name:
Steve Krognes
 
Its:
Chief Financial Officer
 
 
 





 
8
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]




--------------------------------------------------------------------------------





EXHIBIT A
OUTLINE OF SUBSTITUTE PREMISES
picture1a01.jpg [picture1a01.jpg]


 
 
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]




--------------------------------------------------------------------------------




picture2a01.jpg [picture2a01.jpg]


 
2
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]

--------------------------------------------------------------------------------






picture3.jpg [picture3.jpg]


 
3
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]

--------------------------------------------------------------------------------






picture4.jpg [picture4.jpg]


 
4
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]

--------------------------------------------------------------------------------






picture5.jpg [picture5.jpg]




 
5
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]

--------------------------------------------------------------------------------






EXHIBIT B
TENANT WORK LETTER
1.    Defined Terms. As used in this Tenant Work Letter, the following
capitalized terms have the following meanings:
(a)    Approved TI Plans: Plans and specifications prepared by the applicable
Architect for the Tenant Improvements and approved by Landlord and Tenant in
accordance with Paragraph 2 of this Tenant Work Letter, subject to further
modification from time to time to the extent provided in and in accordance with
such Paragraph 2.
(b)    Architect: DGA, or any other architect selected and engaged by Landlord
and approved by Tenant in their reasonable discretion, with respect to any
Tenant Improvements which Landlord is to cause to be constructed pursuant to
this Tenant Work Letter.
(c)    Tenant Change Request: See definition in Paragraph 2(d)(ii) hereof.
(d)    Final TI Working Drawings: See definition in Paragraph 2(a) hereof.
(e)    General Contractor: Landmark Builders or another general contractor
reasonably selected by Landlord and in any case approved by Tenant as a result
of competitive bidding of the cost of the Tenant Improvements with respect to
Landlord's TI Work. Tenant shall have no right to direct or control such General
Contractor.
(f)    Landlord's TI Work: Any Tenant Improvements which Landlord is to
construct or install pursuant to this Tenant Work Letter or by mutual agreement
of Landlord and Tenant from time to time.
(g)    Project Manager. Project Management Advisors, Inc., or any other project
manager designated by Landlord in its reasonable discretion from time to time to
act in a supervisory, oversight, project management or other similar capacity on
behalf of Landlord in connection with the design and/or construction of the
Tenant Improvements.
(h)    Punch List Work: Minor corrections of construction or decoration details,
and minor mechanical adjustments, that are required in order to cause any
applicable portion of the Tenant Improvements as constructed to conform to the
Approved TI Plans in all material respects and that do not materially interfere
with Tenant's use or occupancy of the Building and the Premises.
(i)    Substantial Completion Certificate: See definition in Paragraph 3(a)
hereof.
(j)    Tenant Delay: Any of the following types of delay in the completion of
construction of Landlord's TI Work (but in each instance, only to the extent
that any of the following has actually and proximately caused substantial
completion of Landlord's TI Work to be delayed):


 
EXHIBIT B
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]
 
1

--------------------------------------------------------------------------------




(1)    Any delay resulting from Tenant's failure to furnish, in a timely manner,
information reasonably requested by Landlord or by Landlord's Project Manager in
connection with the design or construction of Landlord's TI Work, or from
Tenant's failure to approve in a timely manner any matters requiring approval by
Tenant;
(2)    Any delay resulting from Tenant Change Requests initiated by Tenant,
including any delay resulting from the need to revise any drawings or obtain
further governmental approvals as a result of any such Tenant Change Request;
(3)    Any delay caused by Tenant (or Tenant's contractors, agents or employees)
materially interfering with the performance of Landlord's TI Work, provided that
Landlord shall have given Tenant prompt notice of such material interference
and, before the first time a Tenant Delay is deemed to have occurred as a result
of such delay, such interference has continued for more than twenty-four (24)
hours after Tenant’s receipt of such notice.
(k)    Tenant Improvements: The improvements to or within the Building shown on
the Approved TI Plans from time to time and to be constructed by Landlord
pursuant to the First Amendment and this Tenant Work Letter. The term "Tenant
Improvements" does not include the improvements existing in the Building and
Premises at the date of execution of the First Amendment.
(l)    Unavoidable Delays: Delays due to acts of God, acts of public agencies,
labor disputes, strikes, fires, freight embargoes, inability (despite the
exercise of due diligence) to obtain supplies, materials, fuels or permits, or
other causes or contingencies (excluding financial inability) beyond the
reasonable control of Landlord or Tenant, as applicable. Landlord shall use
commercially reasonable efforts to provide Tenant with prompt notice of any
Unavoidable Delays.
(m)    Capitalized terms not otherwise defined in this Tenant Work Letter shall
have the definitions set forth in the Lease; provided, however, all references
to Premises and Building shall mean the Substitute Premises and the 161
Building, respectively, and all references to the Lease shall mean the Lease, as
modified by the First Amendment.
2.    Plans and Construction. Landlord and Tenant shall comply with the
procedures set forth in this Paragraph 2 in preparing, delivering and approving
matters relating to the Tenant Improvements. Tenant acknowledges that the Tenant
Improvements will be subject to the specifications set forth on Schedule 6 to
this Exhibit B.
(a)    Approved Plans and Working Drawings for Tenant Improvements. Tenant shall
promptly and diligently work with the Architect to cause to be prepared and
delivered to Landlord for approval (which approval shall not be unreasonably
withheld, conditioned or delayed by Landlord) proposed schematic plans and
outline specifications for the Tenant Improvements. Following mutual approval of
such proposed schematic plans and outline specifications by Landlord and by
Tenant (as so approved, the “Approved Schematic Plans”), Tenant shall then work
with the Architect to cause to be prepared, promptly and diligently (assuming
timely delivery by Landlord of any information and decisions required to be
furnished or made by Landlord in order to permit preparation of final working
drawings, all of which information and decisions Landlord will deliver




 
EXHIBIT B
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]
 
2








--------------------------------------------------------------------------------




promptly and with reasonable diligence), and delivered to Landlord for approval
(which approval shall not be unreasonably withheld, conditioned or delayed by
Landlord) final detailed working drawings and specifications for the Tenant
Improvements, including (without limitation) any applicable life safety,
mechanical, electrical and plumbing working drawings and final architectural
drawings (collectively, “Final TI Working Drawings”), which Final TI Working
Drawings shall substantially conform to the Approved Schematic Plans. Upon
receipt from Tenant of proposed schematic plans and outline specifications,
proposed Final TI Working Drawings, any other plans and specifications, or any
revisions or resubmittals of any of the foregoing, as applicable, Landlord shall
promptly and diligently (and in all events within 10 business days after receipt
in the case of an initial submittal of schematic plans and outline
specifications or proposed Final TI Working Drawings, and within 7 business days
after receipt in the case of any other plans and specifications or any revisions
or resubmittals of any of the foregoing) either approve such proposed schematic
plans and outline specifications or proposed Final TI Working Drawings, as
applicable, or set forth in writing with particularity any changes necessary to
bring the aspects of such proposed schematic plans and outline specifications or
proposed Final TI Working Drawings into a form which will be reasonably
acceptable to Landlord. Upon approval of the Final TI Working Drawings by
Landlord and Tenant, the Final TI Working Drawings shall constitute the
“Approved TI Plans,” superseding (to the extent of any inconsistencies) any
inconsistent features of the previously existing Approved Schematic Plans.
Tenant shall respond to any request for information or approval of plans or
drawings from Landlord or Architect within five (5) business days. Tenant
acknowledges that the Tenant Improvements will include the items set forth on
Schedule 2 to this Exhibit B, in order to allow the Premises to achieve a LEED
"Silver" certification level. Subject to its review of more detailed plans,
Landlord hereby approves of the improvements shown on the preliminary plans
attached hereto as Schedule 5.
(b)    Cost of Improvements. “Cost of Improvement” shall mean, with respect to
any item or component for which a cost must be determined in order to allocate
such cost, or an increase in such cost, to Tenant pursuant to this Tenant Work
Letter, the sum of the following (unless otherwise agreed in writing by Landlord
and Tenant with respect to any specific item or component or any category of
items or components): (i) all sums paid to contractors or subcontractors for
labor and materials furnished in connection with construction of such item or
component; (ii) all costs, expenses, payments, fees and charges (other than
penalties) paid to or at the direction of any city, county or other governmental
or quasi-governmental authority or agency which are required to be paid in order
to obtain all necessary governmental permits, licenses, inspections and
approvals relating to construction of such item or component; (iii) engineering
and architectural fees for services rendered in connection with the design and
construction of such item or component (including, but not limited to, the
Architect for such item or component and an electrical engineer, mechanical
engineer, structural engineer and civil engineer, if applicable); (iv) sales and
use taxes; (v) testing and inspection costs; (vi) the cost of power, water and
other utility facilities and the cost of collection and removal of debris
required in connection with construction of such item or component; (vii) costs
for builder’s risk insurance; and (viii) all other “hard” and “soft” costs
incurred in the construction of such item or component in accordance with the
Approved TI Plans (if applicable) and this Tenant Work Letter; provided that the
Cost of Improvements shall not include any internal or third-party costs
incurred by Landlord except as provided in Section 2(e).




 
EXHIBIT B
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]
 
3








--------------------------------------------------------------------------------




(c)    Construction of Landlord's TI Work. Following completion of the Approved
TI Plans, Landlord shall apply for and use reasonable efforts to obtain the
necessary permits and approvals to allow construction of all Tenant
Improvements. Upon receipt of such permits and approvals, Landlord shall, at
Tenant's expense (subject to Landlord's payment of the Tenant Improvement
Allowance), construct and complete the Tenant Improvements substantially in
accordance with the Approved TI Plans, subject to Unavoidable Delays and Tenant
Delays (if any). Such construction of the Tenant Improvements and Landlord’s
Work shall be performed in a neat, good and workmanlike manner, free of defects,
using new materials and equipment of good quality, and shall materially conform
to all applicable laws, rules, regulations, codes, ordinances, requirements,
covenants, conditions and restrictions applicable thereto in force at the time
such work is completed. Landlord shall cause Landmark Builders to bid for
construction of the Tenant Improvements. All bids will be opened together with
Landlord selecting the general contractor to construct the Tenant Improvements,
subject to the reasonable approval of Tenant. Tenant shall also have the right
to review all subcontractor competitive pricing budgets and approve all
subcontractors engaged by the General Contractor.
(d)    Changes.
(i)    If Landlord determines at any time that changes in the Final TI Working
Drawings or in any other aspect of the Approved TI Plans relating to any item of
Landlord's TI Work are required as a result of applicable law or governmental
requirements, or are required at the insistence of any other third party whose
approval may be required with respect to the Tenant Improvements, or are
required as a result of unanticipated conditions encountered in the course of
construction, then Landlord shall promptly (A) advise Tenant of such
circumstances and (B) at Tenant's sole cost and expense, subject to Landlord's
payment of the Tenant Improvement Allowance, cause revised Final TI Working
Drawings to be prepared by the Architect and submitted to Tenant, for Tenant's
approval, which shall not be unreasonably withheld. Failure of Tenant to deliver
to Landlord written notice of disapproval and specification of such required
changes on or before any deadline reasonably specified by Landlord (which shall
not be less than three (3) business days after delivery thereof to Tenant) shall
constitute and be deemed to be a Tenant Delay to the extent Landlord is delayed
in completing Landlord’s TI Work.
(ii)    If Tenant at any time desires any changes, alterations or additions to
the Final TI Working Drawings, or modifications to Landlord's base building
delivery conditions, Tenant shall submit a detailed written request to Landlord
specifying such changes, alterations or additions (a "Tenant Change Request").
Upon receipt of any such request, Landlord shall promptly notify Tenant of (A)
whether the matters proposed in the Tenant Change Request are approved by
Landlord (which approval shall not be unreasonably withheld, conditioned or
delayed by Landlord), (B) Landlord's estimate of the number of days of delay, if
any, which shall be caused in the construction of the Tenant Improvements by
such Tenant Change Request if implemented (including, without limitation, delays
due to the need to obtain any revised plans or drawings and any governmental
approvals), and (C) Landlord's estimate of the increase, if any, which shall
occur in the cost of design, permitting, project management and construction of
the Tenant Improvements affected by




 
EXHIBIT B
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]
 
4








--------------------------------------------------------------------------------




such Tenant Change Request if such Tenant Change Request is implemented
(including, but not limited to, any costs of compliance with laws or
governmental regulations that become applicable because of the implementation of
the Tenant Change Request). If Landlord approves the Tenant Change Request and
Tenant notifies Landlord in writing, within three (3) business days after
receipt of such notice from Landlord, of Tenant's approval of the Tenant Change
Request (including the estimated delays and cost increases, if any, described in
Landlord's notice), then Landlord shall cause such Tenant Change Request to be
implemented and Tenant shall be responsible for all actual costs or cost
increases resulting from or attributable to the implementation of the Tenant
Change Request, and any delays resulting therefrom shall be deemed to be a
Tenant Delay (subject to Landlord's payment of the Tenant Improvement
Allowance). If Tenant fails to notify Landlord in writing of Tenant's approval
of such Tenant Change Request within said three (3) business day period, then
such Tenant Change Request shall be deemed to be withdrawn and shall be of no
further effect.
(e)    Project Management. Unless and until revoked by Landlord by written
notice delivered to Tenant, Landlord hereby (i) delegates to Project Manager the
authority to exercise all approval rights, supervisory rights and other rights
or powers of Landlord under this Tenant Work Letter with respect to the design
and construction of the Tenant Improvements, and (ii) requests that Tenant work
with Project Manager with respect to any logistical or other coordination
matters arising in the course of construction of the Tenant Improvements,
including monitoring Tenant's compliance with its obligations under this Tenant
Work Letter and under the Lease with respect to the design and construction of
the Tenant Improvements. Tenant acknowledges the foregoing delegation and
request, and agrees to cooperate reasonably with Project Manager as Landlord's
representative pursuant to such delegation and request. Fees and charges of
Project Manager for such services shall be at Tenant's sole expense, subject to
Landlord's payment of the Tenant Improvement Allowance. Such fees shall be equal
to 2.65% of all funds the Tenant Improvement Allowance or Additional Tenant
Improvement Allowance used in connection with the construction of the Tenant
Improvements, and 2% of any additional funds provided by Tenant for such
construction.
3.    Completion.
(a)    When Landlord receives written certification from Architect that
construction of all of the Tenant Improvements and Landlord's Work has been
completed in accordance with the Approved TI Plans and Section 3(e) below
(except for Punch List Work), Landlord shall prepare and deliver to Tenant a
certificate signed by Landlord, Architect and General Contractor (the
"Substantial Completion Certificate") (i) certifying that the construction of
the Tenant Improvements and Landlord's Work has been substantially completed in
a good and workmanlike manner in accordance with the Approved TI Plans and
Section 3(e) below in all material respects, subject only to completion of Punch
List Work, and specifying the date of that completion, and (ii) certifying that
the Tenant Improvements and Landlord's Work comply in all material respects with
all laws, rules, regulations, codes, ordinances, requirements, covenants,
conditions and restrictions applicable thereto at the time of such delivery.
Upon receipt by Tenant of the Substantial Completion Certificate and tender of
possession of all of the Premises by Landlord to Tenant, and receipt of any
certificate of occupancy or its legal equivalent, or other required sign-




 
EXHIBIT B
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]
 
5








--------------------------------------------------------------------------------




offs from any applicable governmental authority, allowing the legal occupancy of
the Premises, the Tenant Improvements will be deemed delivered to Tenant and
"Ready for Occupancy" for all purposes of the First Amendment (subject to
Landlord's continuing obligations with respect to any Punch List Work, and to
any other express obligations of Landlord under the Lease or this Tenant Work
Letter with respect to such Tenant Improvements).
(b)    Immediately prior to delivery of the Substantial Completion Certificate
for the Tenant Improvements and Landlord's Work, Project Manager or other
representatives of Landlord shall conduct one or more "walkthroughs" of the
Building with Tenant and Tenant's representatives, to identify any items of
Punch List Work that may require correction and to prepare a joint punch list
reflecting any such items, following which Landlord shall diligently complete
the Punch List Work reflected in such joint punch list. The Punch List Work
shall be attached to the Substantial Completion Certificate, and shall not
include damage caused by Tenant or any of Tenant's agents in connection with any
work performed by Tenant in the Premises, or required as a result of Tenant's
move-in to the Premises. At any time within thirty (30) days after delivery of
such Substantial Completion Certificate, Tenant shall be entitled to submit one
or more lists to Landlord supplementing such joint punch list by specifying any
additional items of Punch List Work to be performed on the applicable Tenant
Improvements and Landlord's Work, and upon receipt of such list(s), Landlord
shall diligently complete such additional Punch List Work. Promptly after
Landlord provides Tenant with the Substantial Completion Certificate and
completes all applicable Punch List Work for the Building, Landlord shall cause
the recordation of a Notice of Completion (as defined in the California Civil
Code) with respect to the Tenant Improvements.
(c)    All construction, product and equipment warranties and guaranties
obtained by Landlord with respect to the Tenant Improvements and Landlord's Work
in the Premises shall, to the extent reasonably obtainable, include a provision
that such warranties and guaranties shall also run to the benefit of Tenant, and
Landlord shall cooperate with Tenant in a commercially reasonable manner to
assist in enforcing all such warranties and guaranties for the benefit of
Tenant.
(d)    Notwithstanding any other provisions of this Tenant Work Letter or of the
Lease, if Landlord is delayed in substantially completing any of the Tenant
Improvements as a result of any Tenant Delay, then notwithstanding any other
provision of the Lease to the contrary, the Premises shall be deemed to have
been Ready for Occupancy on the date the Premises would have been Ready for
Occupancy absent such Tenant Delay.
(e)    Notwithstanding any other provisions of this Tenant Work Letter or of the
Lease or First Amendment, Landlord shall be responsible, at Landlord's sole cost
and expense, and without deduction from the Tenant Improvement Allowance, to
construct and deliver the Base Building and "Warm Shell" components of the
Premises (“Landlord’s Work”), which shall consist of the items set forth on
Schedule 1 to this Exhibit B (the "Warm Shell Schedule").
(f)    Construction of Additional Base Building Items. To the extent that the
Final TI Working Drawings contain any structural items, or items which would not
reasonably categorized as "normal tenant improvements" under applicable GAAP
standards (the "Additional Base Building Items"), then such Additional Base
Building Items shall not be constructed as a part of the Landlord's TI Work or
the Tenant Improvements, but instead will be constructed by Landlord




 
EXHIBIT B
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]
 
6








--------------------------------------------------------------------------------




as a part of the Landlord's Work. The cost of construction of the Additional
Base Building Items (the "Additional Base Building Costs") shall be borne by
Landlord, provided that the amount of the Tenant Improvement Allowance shall be
reduced by the amount of the Additional Base Building Costs. Landlord shall have
the right to disapprove any aspect of the Final TI Working Drawing that would
result in Additional Base Building Costs in excess of the then remaining Tenant
Improvement Allowance, so that, while the Tenant Improvement Allowance may be
reduced, under no circumstances would Tenant be required to pay for any
Additional Base Building Items with its own funds.
4.    Payment of Costs.
(a)    Tenant Improvement Allowance. Subject to any restrictions, conditions or
limitations expressly set forth in this Tenant Work Letter or in the Lease or as
otherwise expressly provided by mutual written agreement of Landlord and Tenant,
the cost of construction of the Tenant Improvements shall be paid or reimbursed
by Landlord up to a maximum amount equal to $145 per RSF of the Premises (i.e.
$21,462,900.00) (the "Tenant Improvement Allowance"), which amount is being made
available by Landlord to be applied towards the Cost of Improvements for the
construction of the Tenant Improvements in the Premises. Tenant shall be
responsible, at its sole cost and expense, for payment of the entire Cost of
Improvements of the Tenant Improvements in excess of the Tenant Improvement
Allowance, including (but not limited to) any costs or cost increases incurred
as a result of delays (unless caused by Landlord), governmental requirements or
unanticipated conditions (unless caused by Landlord), and for payment of any and
all costs and expenses relating to any alterations, additions, improvements,
furniture, furnishings, equipment, fixtures and personal property items which
are not eligible for application of Tenant Improvement Allowance funds under the
restrictions expressly set forth below in this paragraph, but Tenant shall be
entitled to use or apply the entire Tenant Improvement Allowance toward the Cost
of Improvements of the Tenant Improvements (subject to any applicable
retentions, restrictions, conditions, limitations, reductions or charges set
forth in the Lease or in this Tenant Work Letter) prior to expending any of
Tenant’s own funds for the Tenant Improvements. The funding of the Tenant
Improvement Allowance shall be made on a monthly basis or at other convenient
intervals mutually approved by Landlord and Tenant and in all other respects
shall be based on such commercially reasonable disbursement conditions and
procedures as Landlord, Project Manager and Landlord’s lender (if any) may
reasonably prescribe. Notwithstanding the foregoing provisions, under no
circumstances shall the Tenant Improvement Allowance or any portion thereof be
used or useable by Tenant for any moving or relocation expenses of Tenant, or
for any Cost of Improvement (or any other cost or expense) associated with any
moveable furniture or trade fixtures, personal property or any other item or
element which, under the applicable provisions of the Lease, will not become
Landlord’s property and remain with the Building upon expiration or termination
of the Lease. Notwithstanding anything to the contrary herein, the Tenant
Improvements shall not include (and Landlord shall be solely responsible for and
the Tenant Improvement Allowance shall not be used for) the following: (a) costs
incurred due to the presence of any Hazardous Materials in the Premises, if any,
but with respect to removal and remediation of any such Hazardous Materials,
only to the extent such removal or remediation is required by Applicable Laws
enforced as of the date of this First Amendment for improvements in the Premises
generally (as opposed to the specific Tenant Improvements) and to the extent the
same required in order to allow Tenant to obtain a




 
EXHIBIT B
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]
 
7








--------------------------------------------------------------------------------




certificate of occupancy or its legal equivalent, for the Premises for the
Permitted Use assuming a normal and customary office occupancy density;
(b) costs to bring the Project into compliance with Applicable Laws to the
extent required in order to allow Tenant to obtain a certificate of occupancy or
its legal equivalent, for the Premises for the Permitted Use assuming a normal
and customary office occupancy density; (c) construction costs in excess of the
final contract amount in the contract with the General Contractor, as approved
by Tenant (not to be unreasonably withheld), except for increases set forth in
approved change orders; and (d) wages, labor and overhead for overtime and
premium time unless approved by Tenant (which approval shall not be unreasonably
withheld, conditioned or delayed);.
(b)    Additional TI Allowance. In addition to the Tenant Improvement Allowance,
Tenant shall have the right, by written notice to Landlord given on or before
December 31, 2019, to use up to $30.00 per RSF of the Premises (i.e., up to
$4,440,600.00) (the "Additional TI Allowance") towards the payment of the costs
of the Tenant Improvement Allowance Items. In the event Tenant exercises its
right to use all or any portion of the Additional TI Allowance, Tenant shall be
required to pay Landlord, commencing on the date the Tenant Improvements are
completed (the "Additional Payment Commencement Date"), the "Additional TI
Allowance Payment," as that term is defined below, in consideration of Landlord
provision of the Additional TI Allowance. The "Additional TI Allowance Payment"
shall be determined as the missing component of an annuity, which annuity shall
have (i) the amount of the Additional TI Allowance utilized by Tenant as the
present value amount, (ii) a number equal to the number of full calendar months
then remaining in the Substitute Premises Term as the number of payments,
(iii) a monthly interest factor equal to seventy-five one-hundredths percent
(0.75%), which is equal to nine percent (9%) divided by twelve (12) months per
year, and (iv) the Additional TI Allowance Payment as the missing component of
the annuity, and shall not be subject to annual escalations. Following the
calculation of the Additional TI Allowance Payment, Landlord and Tenant will
enter into a lease amendment in the form of Exhibit G attached to the Lease, to
confirm the amount thereof.
5.    No Agency. Nothing contained in this Tenant Work Letter shall make or
constitute Tenant as the agent of Landlord.
6.    Tenant Access. Provided that Tenant and its agents do not interfere with
Contactor’s work in the Building and the Premises (including by the use of
non-union vendors without prior coordination with Landlord), Contractor shall
allow Tenant access to the Premises at least sixty (60) days before the Premises
are Ready for Occupancy without payment of Rent for the purpose of Tenant
installing equipment or fixtures (including Tenant’s data and telephone
equipment) in the Premises and preparing the Premises for occupancy. Prior to
Tenant’s entry into the Premises as permitted by the terms of this Section 6,
Tenant shall submit a schedule to Landlord and Contractor, for their approval,
which schedule shall detail the timing and purpose of Tenant’s entry. Tenant
shall hold Landlord harmless from and indemnify, protect and defend Landlord
against any loss or damage to the Building or Premises and against injury to any
persons caused by Tenant’s actions pursuant to this Section 6.
7.    Miscellaneous. All references in this Tenant Work Letter to a number of
days shall be construed to refer to calendar days, unless otherwise specified
herein. In all instances where




 
EXHIBIT B
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]
 
8








--------------------------------------------------------------------------------




Landlord's or Tenant's approval is required, if no written notice of disapproval
is given within the applicable time period, at the end of that period Landlord
or Tenant shall be deemed to have given approval (unless the provision requiring
Landlord's or Tenant's approval expressly states that non-response is deemed to
be a disapproval or withdrawal of the pending action or request, in which event
such express statement shall be controlling over the general statement set forth
in this sentence) and the next succeeding time period shall commence. If any
item requiring approval is disapproved by Landlord or Tenant (as applicable) in
a timely manner, the procedure for preparation of that item and approval shall
be repeated. Landlord hereby acknowledges that Tenant shall not be required to
restore the initial Tenant Improvements constructed in the Premises pursuant to
the terms of this Tenant Work Letter upon the termination of the Lease.
8    Time Deadlines. Tenant shall use commercially reasonable, good faith,
efforts and all due diligence to cooperate with the Architect, General
Contractor and Landlord to complete all phases of the construction drawings set
forth in this Tenant Work Letter and the permitting process and to receive the
permits as soon as possible after the execution of the. The applicable dates for
approval of items, plans and drawings as described in this Tenant Work Letter
are set forth and further elaborated upon in Schedule 3 to this Exhibit B
attached hereto (the "Time Deadlines"), attached hereto. Tenant agrees to
utilize commercially reasonable efforts to comply with the Time Deadlines.
9    Rooftop Space. Tenant hereby acknowledges that to the extent either (i) any
portion of the Tenant Improvements, or (ii) any of Tenant's equipment installed
in the Premises, requires a portion of the roof to be utilized by Tenant, that
Tenant shall only be permitted to utilize that certain portion of the roof
designated as "Zones 1 – 5" on Schedule 4 to this Exhibit B (the "Rooftop
Space").




 
EXHIBIT B
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]
 
9








--------------------------------------------------------------------------------






SCHEDULE 1 TO EXHIBIT B
BASE BUILDING "WARM SHELL" DELIVERY CONDITION


The Cove at Oyster Point
Building 6
161 Oyster Point Boulevard
South San Francisco, CA 94080
Warm Shell Landlord Delivery Condition




DESCRIPTION


SITEWORK
1.    Exterior hardscape and landscape, including site lighting, perimeter
sidewalks, street curbs, miscellaneous site furnishings, and bio-retention
basins
2.    Surface parking lot
3.    Bike lockers located in campus site and podium parking garage for pro rata
allocation amongst Tenants
4.    Campus electrical vehicle charging stations for pro rata allocation
amongst Tenants
5.    Exterior amenities space including all hardscape and landscape, lighting,
and recreational infrastructure (volleyball/basketball sport court, bocce ball,
trellis, 2nd floor roof terrace above Building 6 garage)
6.    Bus stop wind screens for local commuter shuttle service
7.    Service yard foundation, structure, covered enclosure, and waterproofing
for trash containers and dedicated nitrogen storage area for allocation amongst
tenants in multiple buildings subject to landlord review and approval
8.    Foundation and enclosure for Landlord provided diesel powered emergency
generator
9.    Loading dock with recessed shipping/receiving area with two (2) hydraulic
dock levelers shared between Building 6 and 7
STRUCTURE
1.    Pile supported structural slab-on-grade foundation system consisting of
steel-reinforced concrete auger-cast piles, pile caps, and horizontal grade
beams
2.    Steel superstructure consisting of steel columns, girders, beams, and
concrete slab on composite metal deck, with live load capacity of 125 psf
(reducible)
3.    Type IB construction, code required primary structural fireproofing
4.    Slab edge fire safing





 
EXHIBIT B
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]
 
10








--------------------------------------------------------------------------------






DESCRIPTION


5.    Lateral seismic system utilizing buckling-restrained braced frames.
Importance factor is 1.0
6.    Roof deck framing with live load capacity of 20 psf
7.    Mechanical platform and roof penthouse with live load capacity of 50 psf
8.    Roof screen
9.    Floor to floor height of 17’, all floors (podium at 14’)
10.    Framed openings for Base Building utility risers
11.    Stairs and stair enclosures per code requirements, including enclosure
doors, handrails, and guardrails. Roof penthouse access for one (1) set of
stairs
12.    Window washing davit bases and arms
13.    Miscellaneous metals items and/or concrete pads for Base Building
equipment
ROOFING
1.    60 MIL single-ply thermoplastic polyolefin (TPO) white or gray roof
membrane
2.    Rigid insulation, flashing, and sealants
3.    Roofing penetrations for Base Building equipment/systems
4.    Walkway pads along roof perimeter, outside of screened area
EXTERIOR
1.    Non load-bearing glazed aluminum curtain wall and glass fiber reinforced
concrete (GFRC) panel building enclosure system
2.    Building entrances and openings
3.    Freight elevator access in Podium, adjacent to Service Yard
4.    Service Yard overhead door at loading dock area shared between Building 6
and 7
BASE BUILDING – FIRST FLOOR
1.    Podium parking area with card reader controlled lift gate and roll-up
doors
2.    Build-out of Main Lobby including, but not limited to: storage room, fire
rated walls, floor base, stone flooring, ceiling light fixtures & wall sconces,
wall panels, and hard lid ceiling as further detailed in the base building DES
drawings dated 3/23/18 sheets A4.03, A4.04, and A4.05 (See Exhibit B Schedule 7:
Lobby Finish Plans)
3.    One (1) B-Occupancy Chemical Storage Rooms with 1-hour fire rated
assembly, depressed pit (18”), and 100% outside air ventilation 1,850 cfm total
for allocation amongst tenants per lease agreement.
4.    Main Electrical Room
5.    Emergency Electrical Room
6.    Domestic Pump Room





 
EXHIBIT B
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]
 
11








--------------------------------------------------------------------------------






DESCRIPTION


7.    Fire Booster Pump Room
8.    Elevator Control Room
9.    Telecommunications Main Point of Entry (MPOE) Room
COMMON AREAS
1.    Service Yard/Loading Dock Area, including space for trash enclosure,
nitrogen storage (for nitrogen use only; allocation subject to Landlord review
approval), and generator enclosure shared between Building 6 and 7
2.    Amenities Space including food service, fitness center, and recreational
area (located in Building 3)
3.    Roof Terrace space (located above Building 6 podium parking)
4.    Stair enclosures painted at all building levels
ELEVATORS
1.    Two (2) passenger elevators; 3,500 lbs., 350 fpm
2.    One (1) freight elevator; 5,000 lbs., 200 fpm
3.    Recessed elevator pits for three (3) elevators
4.    Seismic restraints inside freight elevator
5.    EPS Express Priority Service at freight elevator
TENANT AREAS
1.    Restroom Cores: one (1) set per floor including Men’s and Women’s
Restrooms with (1) ADA shower each with bench and lockers, ceramic tile floors
and wet walls, solid surface countertops, floor mounted metal partitions, hard
lid ceiling, down lights and ADA low-flow plumbing fixtures
2.    Janitor Closet – one (1) per floor
3.    Stud wall framing at restroom core to underside of slab
4.    Partial fire-rated assembly at restroom core to 6” above ceiling
5.    Electrical Room – one (1) per floor consisting of concrete floor,
unfinished drywall and taped walls, no ceiling
6.    Intermediate Distribution Frame (IDF) Room – one (1) per floor consisting
of concrete floor, unfinished drywall and taped walls, no ceiling
7.    Landlord-maintained retractable davit arms stored in ground floor storage
room.
8.    Freight elevator lobby on floors 2-5
9.    Finishes at common corridors on floors with multiple Tenants
10.    Shaft enclosures for Base Building system risers
FIRE PROTECTION
1.    Wet fire protection system: risers, distribution piping, and sprinkler
heads for core areas





 
EXHIBIT B
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]
 
12








--------------------------------------------------------------------------------






DESCRIPTION


2.    Primary distribution and sprinkler heads adequate for “Ordinary Hazard,
Group 2” for core and shell coverage
3.    Fire extinguisher cabinets at core areas
4.    Fire safing at Base Building vertical penetrations, including penetrations
for mechanical, electrical, and plumbing systems
PLUMBING
1.    Building storm and overflow drainage system, including site underground
storm sewer system and connection to storm sewer mains
2.    Sand/Oil separator with connection to street
3.    Domestic water service with backflow prevention and Base Building risers
to Tenant spaces
4.    Domestic water booster pump
5.    Building lab waste consisting of underslab piping under podium parking,
risers, and stubs in Tenant space
6.    Lab waste sewer connection to sanitary sewer, lab waste sampling port at
connection
7.    Water heater on 2nd and 4th floor, inside Janitors Closet serving core
Restrooms.
8.    Domestic sanitary sewer connection to street
9.    Main water meter and irrigation meter
10.    Core restroom plumbing fixtures compliant with accessibility requirements
NATURAL GAS
1.    Medium pressure natural gas service to Building
2.    Natural gas riser to the roof and service to Base Building boilers
HEATING, VENTILATION, AIR CONDITIONING
1.    Two (2) 100,000 cfm 100% outside air roof mounted air handlers serving
Tenant lab spaces, allocation to Tenant space: standard 25,000 cfm per unit per
floor (connected to standby power)
2.    Two (2) 40,000 cfm supply/return roof mounted air handlers serving Tenant
office spaces, allocation to Tenant space: standard 10,000 cfm per unit per
floor
3.    Three (3) 3,300 MBH input gas fired hot water boilers (connected to
standby power)
4.    Two (2) 370 ton centrifugal chillers
5.    Chilled Water Pipe Risers, stubbed into tenant space.
Chilled Water (Per Floor) supply & return future capped Valves 2”
Chilled water stub outs not meant for 24/7 systems
6.    Cooling only split system for base building MPOE Room
7.    Two (2) 370 ton cooling towers





 
EXHIBIT B
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]
 
13








--------------------------------------------------------------------------------






DESCRIPTION


8.    Secondary mechanical equipment, including pumps, roof ducting, piping,
valves, manifolds, etc. to support Base Building mechanical systems
9.    Hot water (Per Floor) Supply & return future capped valves 3”
10.    Reheat coils within building lobby
11.    Vertical supply air duct risers
12.    Vertical return air duct risers
13.    Horizontal supply air distribution: ducting, VAV terminals, equipment
connections, insulation, air terminals, dampers, hangers, etc. within building
lobby
14.    Two (2) roof mounted dilution lab exhaust fan systems with 100,000 cfm
capacity each, allocation to Tenant space: (connected to standby power)
15.    Restroom exhaust for Base Building restrooms
16.    Ventilation system for Base Building Electrical Room
17.    Exhaust fan, side wall grille supply, and fire smoke dampers for
ventilation of Base Building Electrical Rooms on each floor
18.    Building Management System (BMS) for core area and Landlord
infrastructure
ELECTRICAL
1.    Site campus medium voltage distribution system with connection to PG&E
grid
2.    5,000 amp 480/277V Base Building substation with underground primary
feeder to campus main switchgear
3.    One (1) 1500 kW diesel standby power generator
4.     Standby power bus duct risers providing 200 amps per floor
5.    Ground bar per floor connecting back to the Main Electric Room
6.    Normal and Standby power available at roof for tenant utility loads
7.    Automatic transfer switch for Tenant load
8.    Lighting and power distribution for core areas separated from tenant loads
9.    Base Building common area life safety emergency lighting/signage
10.    Two (2) 4” sleeves in IDF rooms for future Tenant cell network
infrastructure.
FIRE ALARM
1.    Base Building fire alarm system with devices in core areas (connected to
standby power)





 
EXHIBIT B
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]
 
14








--------------------------------------------------------------------------------






DESCRIPTION


2.    Fire Alarm Termination Cabinet (FATC) within each Electrical Room
TELEPHONE/DATA
1.    Underground local fiber optic & telephone conduit only to Main Point of
Entry (MPOE) Room
2.    Two (2) 4” conduit risers from MPOE to Intermediate Distribution Frame
(IDF) Room on each floor
3.    Sleeves for future conduit riser from IDF Rooms to the roof; Landlord
approval required for usage
4.    Underground conduit to be shared with base building uses consisting of two
(2) 4” conduits for campus intertie, two (2) 4” conduits for AT&T; two (2) 4”
conduits for security and (1) 4” & (1) 2” conduit for Comcast.
SECURITY
1.    Card access at Building entries
2.    Video surveillance and intercom system at entrance and receiving doors of
the Building
3.    Main Lobby desk for future security operations. Security guard scope TBD







 
EXHIBIT B
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]
 
15








--------------------------------------------------------------------------------




SCHEDULE 2 TO EXHIBIT B
LEED REQUIREMENTS




The following is a list of LEED prerequisites and credits that all tenants are
required to meet compliance for their associated tenant-occupied spaces beyond
the current Core & Shell project scope. By signing this lease, tenants are
agreeing to comply with all of the outlined requirements.


-Water Efficiency Prerequisite 1 and Credit 3, Water Use Reduction
•All toilets in the core or those that are tenant-installed shall be dual-flush
toilets or “high-efficiency,” using 1.28 gallons per flush (gpf) or less.
•All urinals shall be waterless or ultra low-flow e.g., 0.125gpf or less.
•Bathroom faucets are required to have flow restrictors limiting flow to .5
gallons per minute (gpm). Kitchen and breakroom faucets to allow 2.0 gpm.


- Energy and Atmosphere Prerequisite 2, Minimum Energy Performance, and Credit
1, Optimize Energy Performance
•
Envelope must meet the following requirements:

o
Walls: U = 0.082

o
Roof: U = 0.039

o
Curtain Glazing: U = 0.27, SHGC = 0.29 (Viracon)

•
Mechanical (Based on B3) systems must comply with the following:

o
Chiller Efficiency: 0.549 kw/ton

o
Boiler Efficiency: 93%

•Plumbing (Based on B3) must comply with the following:
o
Water heater efficiency: 96%

•
Lighting requirements are as follows:

o
Office Spaces > 250 ft2: 0.75 w/sf

o
Office Spaces <= 250 ft2: 1.0 w/sf

o
Lab Spaces: 1.4 w/sf



-Energy and Atmosphere Credit 4, Enhanced Refrigerant Management
•
Tenants should specify HVAC systems that minimize refrigerant impact by avoiding
refrigerants entirely or using systems that reduce their harmful impacts.

•
Tenants should not install or retain fire suppression systems with CFCs, HCFCs,
or halons.



-Energy and Atmosphere Credit 5, Measurement & Verification
•
Tenants will be required to submeter



-Indoor Environmental Quality Prerequisite 1, Minimum Indoor Air Quality (IAQ)
Performance
•Tenant-installed mechanical ventilation systems must meet the requirements of
ASHRAE 62.1-2007 sections 4-7.






 
EXHIBIT B
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]
 
16








--------------------------------------------------------------------------------




-Indoor Environmental Quality Credit 1, Outdoor Air Delivery Monitoring
•For mechanical ventilation systems that predominantly serve densely occupied
spaces (those with a design occupant density greater than or equal to 25 people
per 1000 sq. ft), tenants shall install a CO2 sensor within each densely
occupied space.
•For all other mechanical ventilation systems, provide an outdoor airflow
measurement device capable of measuring the minimum outdoor airflow rate at all
expected system operating conditions within 15 percent of the design minimum
outdoor air rate.


-Indoor Environmental Quality Credit 5, Indoor Chemical and Pollutant Source
Control
•
Walk off mats are installed at all building main entrances as part of the core
and shell scope.

•
All rooms that contain chemicals or pollutants (such as copy rooms, photo labs,
laundry, and janitorial rooms) must be built with deck-to-deck full-height walls
and self-closing doors, separate ventilation systems with minimum .50 cfm/sqft
exhaust fans, and containment drains for appropriate disposal of hazardous
liquids

•
Tenants must also install MERV – 13 filters for all return and outside air
intakes in regularly occupied mechanically ventilated spaces



-Indoor Environmental Quality Credit 6, Controllability of Systems - Thermal
Comfort
•
Tenants shall provide thermal and ventilation controls for:

o
At least 50 percent of the occupants that enable adjustment to suit individual
needs and preferences & all shared multi-occupant spaces where transient groups
must share controls.



-Indoor Environmental Quality Credit 7, Thermal Comfort - Design
•
HVAC design must meet requirements of ASHRAE 55-2004, specifically in reference
to air temperature, radiant temperature, humidity, and air speed





 
EXHIBIT B
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]
 
17








--------------------------------------------------------------------------------




SCHEDULE 3 TO EXHIBIT B
TIME DEADLINES




The below time deadlines are required to be met in order to achieve a 5/1/19 lab
occupancy and 4/1/19 office occupancy.


03/19/18
TI Design Commencement
05/14/18
Tenant Submission of Final Equipment List
05/16/18
Tenant Approval of 100% Schematic Design
06/01/18
Tenant Submission of Hazardous Materials Inventory Statement
06/28/18
Tenant Approval of 100% Design Development
08/14/18
Tenant Approval of IFP (Issue for Permit) Set









 
EXHIBIT B
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]
 
18








--------------------------------------------------------------------------------






SCHEDULE 4 TO EXHIBIT B
ROOFTOP SPACE






picture1a02.jpg [picture1a02.jpg]












 
EXHIBIT B
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]
 
19








--------------------------------------------------------------------------------






SCHEDULE 5 TO EXHIBIT B
PRELIMINARY PLANS




 
EXHIBIT B
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]
 
20








--------------------------------------------------------------------------------




picture2a02.jpg [picture2a02.jpg]




 
EXHIBIT B
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]
 
21








--------------------------------------------------------------------------------




picture3a01.jpg [picture3a01.jpg]




 
EXHIBIT B
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]
 
22








--------------------------------------------------------------------------------






picture4a01.jpg [picture4a01.jpg]




 
EXHIBIT B
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]
 
23








--------------------------------------------------------------------------------






picture5a01.jpg [picture5a01.jpg]




 
EXHIBIT B
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]
 
24








--------------------------------------------------------------------------------








picture6.jpg [picture6.jpg]




 
EXHIBIT B
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]
 
25








--------------------------------------------------------------------------------






SCHEDULE 6 TO EXHIBIT B
TI SPECIFICATION MANUAL
That certain "Tenant Improvement Construction Manual TI Construction Rules,
Requirements, and Standards" for The Cove at Oyster Point, V3.0 April 17, 2018,
containing 91 pages, which has been provided separately to Tenant.




 
EXHIBIT B
BRITANNIA POINTE GRAND BUSINESS PARK
[Denali Therapeutics, Inc.]
[First Amendment]
 
26






